DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 14 are objected to because of the following informalities:
(claim 7, line 2) “the first tubular” should be changed to “a first tubular”.
(claim 7, line 3) “the at least one of the plurality of tubulars” should be changed to “the tubular” based on the 112(a) rejection below.
(claim 14, line 1) “wherein disposing the sock the sock” should be changed to “wherein disposing the sock”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
Claim 1 recites the limitation “a sock for a floating platform, comprising: a plurality of tubulars coupled together and defining a bore: and a catching assembly, having: a plurality of orifices formed in at least one of the plurality of tubulars; a catcher releasably coupled to the plurality of tubulars by a plurality of shearable members, wherein the catcher is disposed in the bore, and wherein the catcher is movable from a first position to a second position” in lines 1-7.  The specification describes the sock as having a first portion and a second portion, wherein the first portion includes a plurality of tubulars coupled together, and the second portion forms a catching assembly, wherein the catching assembly is connected to the lower end of the first portion, and further describes the catching assembly as having a catcher, a tubular, and a stop flange.  Therefore, it appears that the catching assembly would be connected to the plurality of tubulars, and the catching assembly would include a plurality of orifices formed in a tubular and a catcher would be releasably coupled to the tubular by a plurality of shearable members.  It appears that the limitation should be changed to “a sock for a floating platform, comprising: a plurality of tubulars coupled together and defining a bore: and a catching assembly connected to a lower end of the plurality of tubulars, having: a plurality of orifices formed in a tubular; a catcher releasably coupled to the tubular by a plurality of shearable members, wherein the catcher is disposed in the bore, and wherein the catcher is movable from a first position to a second position”.
Claims 2-8 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170001301 (‘301) alone.
As concerns claim 16, ‘301 shows a sock (1), comprising: a first portion including one or more tubulars (20, 30); and a second portion including: a first tubular (40) having a upper end and a lower end, wherein the upper end is open and the lower end is closed (Fig. 1); a coupling (50) connected to the upper end configured to couple the second portion to the first portion (Fig. 1); and at least one sealing member (metal to metal seal) configured to seal the coupling between the first portion and the second portion (Fig. 1).  ‘301 further shows a sock (100), comprising: a tubular (120) having a upper end and a lower end, wherein the upper end is open and the lower end is closed (Fig. 2); and a valve (132a) coupled to the lower end, the valve configured to selectively allow fluid communication with an interior of the tubular (Fig. 2).  One of ordinary skill in 
As concerns claim 17, ‘301 shows wherein the first portion includes a support structure (2) configured to be engaged with a second support structure of a cart.
As concerns claim 18, ‘301 shows wherein the lower end is closed by a base plate (132).
As concerns claim 19, ‘301 shows wherein the valve is disposed in the base plate (Fig. 2 & 5).
As concerns claim 20, ‘301 discloses the claimed invention except for wherein the at least one sealing member is a gasket.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a gasket for the at least one sealing member in place of a metal to metal seal, since the examiner takes official notice of the equivalence of various sealing members for their use in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  It would have been obvious to one having .
Allowable Subject Matter
Claims 9-15 are allowed over the prior art of record.
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679